DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 12/31/2020 which claims 1-39 have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 has been considered by the examiner.

Drawings
The drawings were received on 03/19/2021.  These drawings are acceptable.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-18, 21-32, and 34-39 are objected to because of the following informalities: Substitute “A smart card inlay” with – The smart card inlay – (see line 1 of claims 2-18, 21-32, and 34-39, respectively).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-23, 30-34, and 37-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (US 2021/0406631 A1) (hereinafter referred to as Jang).
Regarding clam 1, Jang discloses a smart card inlay comprising:
an inductive antenna (61, L) configured to (i) communicate wirelessly with a card terminal (30), and (ii) power card circuitry via inductive coupling to the card terminal (figs. 1-2; and paras. 0039-0040, 0042-0043); and 
a DC-DC converter (300) having an input coupled to the inductive antenna and an output connectable to card circuitry, the DC-DC converter configured to receive an input power signal from the inductive antenna and convert that input power signal to an output power signal to send to the card circuitry, the output power signal matching
the operating current and/or operating voltage of the card circuitry (paras. 0047, 0057-0060).

	Regarding clam 2, Jang further discloses a smart card inlay as claimed in claim 1, wherein the DC-DC converter comprises a switched capacitive network operable in phases (paras. 0057-0065).

	Regarding clam 3, Jang further discloses a smart card inlay as claimed in claim 1, wherein the DC-DC converter is configured to reduce the voltage of the input power signal to the operating voltage of the card circuitry using a step-down converter (paras. 0057-0065).

Regarding clam 4, Jang discloses a smart card inlay as claimed in claim 3, wherein the step-down converter is configured to reduce the voltage of the input power signal by an integer factor (paras. 0094-0107).

Regarding clam 5, Jang discloses a smart card inlay as claimed in claim 3, wherein the step-down converter has a plurality of modes, each mode reducing the voltage of the input power signal by a different factor (paras. 0094-0107).

Regarding clam 6, Jang discloses a smart card inlay as claimed in claim 5, wherein the step-down converter is operable in a first mode which reduces the voltage of the input power signal by a factor of 1, and a second mode which reduces the voltage of the input power signal by a factor of 2 (paras. 0061, 0095-0098).

Regarding clam 7, Jang discloses a smart card inlay as claimed in claim 5, wherein the step-down converter is configured to dynamically change from one mode of the plurality of modes to another mode of the plurality of modes (paras. 0057-0065, 0094-0107).

Regarding clam 8, Jang discloses a smart card inlay as claimed in claim 7, wherein the step-down converter is configured to dynamically change modes in response to a change in voltage of the input power signal (paras. 0057-0065, 0094-0107).

Regarding clam 11, Jang discloses a smart card inlay as claimed in claim 1, wherein the DC-DC converter (300) is coupled to the inductive antenna (L) via a voltage regulator (210) (fig. 2).
 
Regarding clam 12, Jang discloses a smart card inlay as claimed in claim 1, further comprising a capacitor connected in parallel with the inductive antenna, the capacitor connectable in parallel with the card circuitry, wherein the inductive antenna and capacitor form a power coupling circuit, the power coupling circuit having a resonant frequency aligned with the card terminal’s driving signal resonant frequency (fig. 2; paras. 0042-0043).

Regarding clam 13, Jang discloses a smart card inlay as claimed in claim 12, wherein the card terminal’s driving signal resonant frequency is specified by the contactless integrated circuit card specification ISO/IEC 14443 (paras. 0135, 0138).

Regarding clam 14, Jang discloses a smart card inlay as claimed in claim 12, wherein the impedance of the card terminal as reduced by the DC-DC converter and capacitor matches the impedance of the card circuitry (paras. 0042-0047, 0057-0065).

Regarding clam 15, Jang discloses a smart card inlay as claimed in claim 1, further comprising the card circuitry, wherein the card circuitry is configured to communicate wirelessly with the card terminal via the inductive antenna (paras. 0039-0043).
Regarding clam 16, Jang discloses a smart card inlay as claimed in claim 1, further comprising the card circuitry, wherein the card circuitry comprises a biometric sensor configured to sense biometric data of a user (paras. 0041, 0045).

Regarding clam 17, Jang discloses a smart card inlay as claimed in claim 16, wherein the card circuitry further comprises a biometric processor configured to perform a biometric verification process to verify the identity of the user from the sensed biometric data (paras. 0041, 0052).

Regarding clam 18, Jang discloses a smart card inlay as claimed in claim 1, comprising a plurality of inlay segments, the inductive antenna and capacitive network being distributed across the plurality of inlay segments (fig. 2; paras. 0039-0043).

Regarding clam 19, Jang discloses a smart card comprising the smart card inlay of claim 1 (paras. 0042-0045).

Regarding clam 20, Jang discloses a smart card comprising: card circuitry; and the smart card inlay of claim 1 (paras. 0042-0045).

Regarding clam 21, Jang discloses a smart card inlay as claimed in claim 1, wherein the DC-DC converter is configured to change the voltage of the input power signal to the operating voltage of the card circuitry using a step-up converter (paras. 0061, 0105-0107, 0160).
Regarding clam 22, Jang discloses a smart card inlay as claimed in claim 21, wherein the DC-DC converter is configured to increase the voltage of the input power signal to the operating voltage of the card circuitry using the step-up converter (paras. 0105-0107).

Regarding clam 23, Jang discloses a smart card inlay as claimed in claim 22, wherein the step-up converter is configured to increase the voltage of the input power signal by an integer factor (paras. 0105, 0160). 

Regarding clam 30, Jang discloses 30 a smart card inlay as claimed in claim 21, wherein the DC-DC converter has a further input couplable to a contact terminal, the contact terminal configured to communicate with the card terminal and power the card circuitry, the DC-DC converter configured to receive an input power signal from the card terminal (paras. 0151-0161).

Regarding clam 31, Jang discloses a smart card inlay as claimed in claim 30, wherein the step-up converter is configured to dynamically change modes in response to whether the input power signal is received from the contact terminal or the inductive antenna (paras. 0151-0161).

Regarding clam 32, Jang discloses a smart card inlay as claimed in claim 30, wherein the DC-DC converter is couplable to the contact terminal via a voltage regulator (paras. 0151-0161).
Regarding clam 33, Jang discloses a smart card comprising: card circuitry; a contact terminal, and the smart card inlay of claim 30 (paras. 0151-0161).

Regarding clam 34, Jang discloses a smart card inlay as claimed in claim 1, wherein the DC-DC converter is configured to change the voltage of the input power signal to the operating voltage of the card circuitry using an inverting converter (paras. 0108-0117). 

Regarding clam 37, Jang discloses a smart card inlay as claimed in claim 34, further comprising the card circuitry, wherein the card circuitry comprises an active biometric sensor configured to sense biometric data of a user (paras. 0041, 0045, 0052).

Regarding clam 38, Jang discloses a smart card inlay as claimed in claim 1, wherein the DC-DC converter comprises a step-down converter and a step-up converter (paras. 0061, 0094-0117, 0160).

Regarding clam 39, Jang discloses a smart card inlay as claimed in claim 1, wherein the DC-DC converter comprises a step-down converter, a step-up converter, and an inverting converter (paras. 0061, 0094-0117, 0160).

Allowable Subject Matter
Claims 9, 10, 24-29, and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination fails to teach, wherein the step-down converter is configured to perform the steps recited in claims 9 and 10; wherein the step-up converter performs the steps recited in claims 24-28; wherein the DC-DC converter having the feature recited in claim 29; an inverting converter as recited in claims 35 and 36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frandsen et al. (US 10,872,284) discloses a smartcard including a power harvesting system.
Lee (US 2012/0086282) discloses a smart card including an internal voltage generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887